Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 12/14/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/14/2021.  In particular, claim 1 has been amended to limit the encapsulated particle size to 20 μm to 2 mm.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  While there is support for 1-shell and 2-shell encapsulated particles having particle size of 20 μm to 2 mm in paragraphs 0047 and 0061 of the specification, there is no support for encapsulated particles other than 1- and 2-shell encapsulated particles such as 3-shell encapsulated having that particle size range.
	With respect to claims 2, 4-10, and 14-20, they are rejected for failing to cure the deficiency of claim 1.
	
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2017/0071865).
With respect to claims 1, 2, 6, 7, 9, and 10, Goldstein discloses multi-layered microcapsules comprising a core comprising an active agent and two or more shells (reads on both second shell and third shell) comprising wall-forming polymeric material (abstract), wherein the active agent includes potent antioxidants and free radical scavengers which reduce the harmful effects of UV radiation (paragraph 0160).  Goldstein discloses that the multi-layer microcapsules have an average particle size of 50-350 μm (paragraph 0043).
	Goldstein fails to explicitly disclose the core size or the shell thickness but discloses that the inner core is present in an amount of 10-70 wt % of the microcapsule and the microcapsules have average particle size of 50-350 μm (paragraph 0043).
The size and thickness can be approximated to fall within the claimed ranges from the particle size of 50-350 μm and the relative amount of inner core.  Specifically, a particle of 50 μm in size 
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a multi-layer microcapsule having claimed core size and shell thicknesses.
With respect to claims 4, 5, and 8, wall-forming polymeric materials includes polymethyl methacrylate and polylactic acid (i.e., polyester) (paragraph 0107).
Goldstein fails to disclose a single embodiment with an anti-ultraviolet agent as active agent and a specific polymer like claimed.
Even so, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a specific polymer like claimed as the wall-forming polymeric material of Goldstein given that it teaches each one.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2017/0071865) in view of Eian (US 6,251,521).
The discussion with respect to Goldstein in paragraph 6 above is incorporated here by reference.
Goldstein fails to disclose adding the microcapsules to a coating or article comprising a matrix.
With respect to claims 14-16 and 18-20, Eian discloses a composition comprising polymeric particles having a core/shell structure comprising an ultraviolet absorber in the core (abstract), wherein the shell includes a polymer from acrylates (col. 19, lines 3-6) which is also taught by Goldstein.  Eian 
Given that both Goldstein and Eian are drawn to microcapsules having an ultraviolet core and further given that Eian discloses that such microcapsules find suitable use in film-forming materials, it would have been obvious to one of ordinary skill in the art to utilize the microcapsules of Goldstein in a coating or article like claimed.
With respect to claim 17, Figure 3 of Eian includes dyed compositions (col. 4, lines 59-63).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a conventional additive such as dyes in the film-forming material taught by the combination of Goldstein and Eian.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Goldstein cannot inherently or necessarily disclose the claimed core size based on average microcapsule size and relative amount of core.
	It is not the examiner’s position that the core size is inherently disclosed by and anticipated by Goldstein.  Rather, it is that Goldstein discloses a range microcapsule sizes and relative amounts of core which necessarily provide for claimed core particle size when select sizes and amounts are relied upon.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn